                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                       Criminal No. 18-171 (DSD/KMM)

United States of America,

                  Plaintiff,
v.                                                                  ORDER

Henry James Soll, III,

                  Defendant.



       This   matter    is    before      the   court    upon     the   objection   by

defendant Henry James Soll, III, to the December 13, 2018, report

and    recommendation        (R&R)   of    United       States    Magistrate     Judge

Katherine Menendez.          Based on a review of the file, record, and

proceedings herein, and for the following reasons, the court

overrules the objection.



                                     BACKGROUND

       The background of this matter is fully set forth in the R&R,

and    the    court    incorporates        those    facts    by    reference.1      The

magistrate judge recommended that the court deny Soll’s motion to

suppress evidence resulting from the June 4, 2018, warrantless

search of his person and warrant-based search of his apartment and

car.




       1
        Soll does not object to the facts as set forth in the R&R,
only the application of those facts to the law.
                                 DISCUSSION

       The court reviews the R&R de novo.         28 U.S.C. § 636(b)(1)(C);

Fed. R. Crim. P. 59(b); D. Minn. LR 72.2(b).

       Soll objects to the magistrate judge’s recommendation that the

court deny his motion challenging the admissibility of the evidence

seized. He argues that the evidence should be suppressed under the

Fourth Amendment because the warrantless search of his person was

not supported by probable cause and the            warrant authorizing the

search of his apartment and car also lacked probable cause.

       The   court   has   carefully   reviewed    the    R&R,   the    parties’

memoranda of law, and the evidence submitted at the suppression

hearing.     Based on that review, the court finds that, for the

reasons set forth in the R&R, the search of Soll’s person and the

warrant were both supported by probable cause.               The court also

notes that suppression of the evidence seized pursuant to the

warrant is not appropriate under the good-faith exclusionary rule

exception.      See United States v. Clay, 646 F.3d 1124, 1127 (8th

Cir.    2011)    (internal    citation     omitted)      (holding      that   the

“exclusionary rule should not be applied so as to bar the admission

of evidence obtained by officers acting in reasonable reliance on

a search warrant issued by a detached and neutral magistrate, even

if that search warrant is later held to be invalid.”).              Finding no

Fourth Amendment violation, Soll’s objection is overruled.




                                       2
                           CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 44] is adopted in its entirety;

     2.   The objection to the R&R [ECF No. 45] is overruled; and

     3.   The motion to suppress evidence [ECF No. 22] is denied.


Dated: January 16, 2019

                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                3
